Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hanson and Christopher Schardon on February 8, 2021.
The application has been amended as follows: 
In the Specification, paragraph [00244] on page 49 is replaced with the following paragraph: 
--[00244] Applicant has made a deposit of at least 625 seeds of the claimed soybean cultivar 83221630 with the Provasoli-Guillard National Center for Marine Algae and Microbiota (NCMA), 60 Bigelow Drive, East Boothbay, Maine, 04544 USA. The seeds are deposited under NCMA Accession No. 201910026. The date of the deposit is October 10, 2019.  The deposit has been accepted under the Budapest Treaty and will be maintained in the NCMA depository for a period of 30 years, or 5 years after the most recent request, or for the enforceable life of the patent, whichever is longer, and will be replaced if necessary during that period. Upon issuance, all restrictions on the availability to the public of the deposit will be irrevocably removed consistent with all of the requirements of the Budapest Treaty and 37 C.F.R. §§ 1.801-1.809. Applicant does not waive any infringement of rights granted under this patent or under the Plant Variety Protection Act (7 USC 2321 et seq.).--
The claims are amended as follows:
1.	(Currently Amended) A plant of soybean cultivar 83221630, representative seed of said soybean cultivar having been deposited under NCMA Accession No. 201910026[[________]].
11.	(Currently Amended) A method of introducing a single locus conversion into a soybean plant, said method comprising:
(a)	crossing a plant of soybean cultivar 83221630 with a second plant comprising a desired single locus to produce F1 progeny plants, representative seed of said soybean cultivar 83221630 having been deposited under NCMA Accession No. 201910026[[________]];
(b)	selecting at least a first progeny plant from step (a) that comprises the single locus to produce a selected progeny plant;
(c)	crossing the selected progeny plant from step (b) with a plant of soybean cultivar 83221630 to produce at least a first backcross progeny plant that comprises the single locus; and
(d)	repeating steps (b) and (c) with the first backcross progeny plant produced from step (c) used in place of the first progeny plant of step (b) during said repeating, wherein steps (b) and (c) are repeated until at least a backcross progeny plant is produced comprising the single locus conversion.
13.	(Currently Amended) A soybean plant of soybean cultivar 83221630, further comprising a single locus conversion, wherein the plant comprises the single locus conversion and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 83221630, representative seed of soybean cultivar 83221630 having been deposited under NCMA Accession No. 201910026[[________]].
The above amendments are made to add the deposit information to the specification and claims. Claims 1-20 are allowed.

Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/PHUONG T BUI/Primary Examiner, Art Unit 1663